Citation Nr: 1825267	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-39 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a right ankle disability. 

2. Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1994 to April 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction is now with the Indianapolis, Indiana RO.

In December 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the claim for service connection for a right ankle disability, the Veteran's service treatment records (STRs) reflect that he suffered a severely sprained right ankle during service and received treatment for his right ankle and right foot throughout his service.  In December 2015 the Veteran testified at the videoconference before the undersigned that he has had severe ankle problems since service.  On February 2012 VA examination (and April 2012 addendum), the examiner noted that the Veteran had a severe right ankle sprain diagnosed in 1996, and that the Veteran was not seeking any treatment for a sprain "that happened over 17 years ago."  The examiner essentially provided a negative opinion, saying no nexus could be established.  As a basis for that opinion, the examiner noted a "period of almost 17 years since injury is too long without other diagnosis or treatment to connect an ankle sprain to Veteran's current findings." That opinion did not consider the Veteran's credible assertions that he experienced continuous ankle pain since service.  Given those complaints, the absence of treatment cannot be the basis for a negative opinion.  

Accordingly, a new VA examination is necessary to address whether the Veteran has a currently diagnosed right ankle disability that is related to his active duty service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

At the December 2015 hearing the Veteran also testified that he has had seven ankle injuries since his separation from service while working and that he received two months of workers' compensation in 2011.  Records of any treatment received for these injuries and records of his workers compensation claim may contain information pertinent to the matters at hand and must be sought.  

The nature and likely etiology of the Veteran's claimed psychiatric disability is unclear and opinions obtained to date are inadequate.  On VA in February 2012, the diagnoses were personality disorder NOS, with antisocial, borderline, and narcissistic features; bipolar disorder, by history, and; pathological gambling, by history.  The examiner noted that he could not find specific active symptoms to support a diagnosis of bipolar disorder on examination, and that the Veteran's main issues appeared to be his personality issues.  The examiner also opined that the Veteran's current mental health issues "were evident in his youth and have continued into his adulthood."

A new examination and opinion, based on consideration of the Veteran's complete history, must be obtained.  First, although a personality disorder is not a compensable disability (see 38 C.F.R. § 3.303 (c) (2017)), the Veteran's VA treatment record reflects diagnoses and on-going treatment for bipolar disorder and anxiety.  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Second, although the examiner appeared to relate the onset of the Veteran's current mental health issues to "his youth," no psychiatric defects or diagnoses were noted on enlistment.  Thus, the Veteran is presumed sound.  Further, the Veteran's service treatment records include his report of a suicide attempt, with subsequent treatment at "Community Mental Health," on the Report of Medical History completed at separation.  His service treatment records do not include any treatment records related to a suicide attempt, but it may be because hospital records are typically stored separately from service treatment records.  On remand, attempts should be made to obtain any related records.  Thereafter, a medical opinion is needed to determine the likely etiology of any psychiatric disability diagnosed during the appeal period, to include whether it may have preexisted, and been aggravated, by service.  

It appears that private psychiatric treatment records exist that have not been associated with the record before the Board.  On February 2012 VA examination the Veteran reported he received psychiatric treatment at the Bridgeway Center in Fort Walton, Florida after his separation from service in August 1997.  His VA treatment records reflect he reported psychiatric treatment from Dr. C.C. while hospitalized at Lafayette Home Hospital in September 2010.  There is no indication whether any attempt has been made to obtain these records.  Thus, on remand, the treatment providers should be identified and efforts made to obtain any available records.

The Veteran also testified at the hearing before the undersigned that he has been receiving treatment for his psychiatric disorders at VA facilities.  However, the most recent VA treatment records associated with the Veteran's claims file are from September 2013.  On remand, attempts must be made to obtain and associate with the claims file complete VA treatment records regarding the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and obtain the full name and location regarding his noted in-service psychiatric treatment at "Community Mental Health."  The AOJ should then take all appropriate action to obtain these records; including securing the necessary release if the treatment was at a private facility.  If the treatment was at a military facility, the AOJ should make a formal finding of unavailability if these records are unable to be obtained.

2. Obtain the names and address of all providers who treated the Veteran for any psychiatric or right ankle disabilities since service.  After security the necessary releases, take all appropriate action to obtain these records, to include post-service psychiatric treatment at Bridgeway Center in Fort Walton, Florida in August 1997, from Dr. C.C. at Lafayette Home Hospital in September 2010, and updated VA treatment records since September 2013.

3. The Veteran should also be asked to provide details of any post-service right ankle injury, as well as the names and addresses of those medical professionals who evaluated and/or treated him as a result of any of those injury, and details regarding his 2011 workers' compensation claim.  He should also be asked to provide all pertinent medical and administrative records developed in connection with any such claim or authorize VA to obtain those records on his behalf for inclusion in his VA claims folder.

4. After the completion of the above, schedule the Veteran for an appropriate examination to determine the current nature and likely etiology of any right ankle disability.  Copies of all pertinent records should be made available to the examiner for review.  Based on an examination, review of the record, and any tests or studies deemed necessary the examiner should provide an opinion as to the following:

(a) Identify all diagnoses related to the right ankle.

(b) For each diagnosed right ankle disability, is it at least as likely as not that the disability is related to the Veteran's service?

The examiner should consider and discuss as necessary the Veteran's in-service severe right ankle sprain, the notation of swelling and right ankle pain on March 1997 service separation examination, the Veteran's lay statements that he has had continued right ankle problems since service, to include prior to any work-related ankle injuries, and any information regarding any right ankle injury sustained after service provided by the Veteran.
 
The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why.

5. After the completion of (1) and (2), also schedule the Veteran for an appropriate examination to determine the current nature and likely etiology of any acquired psychiatric disabilities.  Copies of all pertinent records should be made available to the examiner for review.  Based on an examination, review of the record, and any tests or studies deemed necessary the examiner should provide an opinion as to the following:

(a) Identify all psychiatric disorders diagnosed since September 2009, to include bipolar disorder and anxiety, specifying whether it is an acquired disorder or a personality disorder. 

(b) For any identified acquired psychiatric disorder, does the evidence of record clearly and unmistakably show that the disorder that existed prior to his entry onto active duty?

(c) If the answer to (b) is yes, does the evidence of record clearly and unmistakably show that the preexisting acquired psychiatric disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?  In answering this question, the examiner should discuss the significance of the in-service suicide attempt.  

Please identify any such evidence with specificity.

(d) If the answer to either (b) or (c) is no, is it at least as likely as not that any diagnosed acquired psychiatric disorder had its onset in service?

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why.

6. The AOJ should then review the record and re-adjudicate the claims.  If any benefit remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




